212 F.2d 583
102 U.S.P.Q. 99
CINCINNATI SHOE MFG. CO.v.VIGORITH et al.
No. 11879.
United States Court of Appeals,Sixth Circuit.
April 9, 1954.

J. Warren Kinney, Jr., Long & Bloom, Cincinnati, Ohio, for appellant.
Robert Houston French, Howard P. Shuetts, and Joseph F. Zugelter, Cincinnati, Ohio, for appellees.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
And it appearing that in the matter appealed from the District Court dismissed the complaint on the ground that the court lacked jurisdiction of the controversy;


3
And it appearing that while the complaint prays for declaratory judgment and injunction, the primary and controlling purpose of the action is to secure a judgment directing the appellee to transfer to the appellant the entire legal title in Patent No. 255,975, Cf. Dill Mfg. Co. v. Goff, 6 Cir., 125 F.2d 676, certiorari denied 317 U.S. 672, 63 S.Ct. 77, 87 L.Ed. 540;


4
And it appearing that the federal courts have exclusive jurisdiction of all cases arising under the patent laws, but not of all questions in which a patent may be the subject matter of the controversy, and that courts of a state may try questions of title to patents, New Marshall Engine Co. v. Marshall Engine Co., 223 U.S. 473, 32 S.Ct. 238, 56 L.Ed. 513;


5
And it appearing that the Declaratory Judgments Act, 28 U.S.C.A. §§ 2201, 2202, does not confer jurisdiction merely by reason of the existence of a controversy, and jurisdiction must be found in some other statute, Magic Foam Sales Corp. v. Mystic Foam Corp., 6 Cir., 167 F.2d 88, 91;


6
It is ordered that the judgment of the District Court be and it is hereby affirmed.